Nichols, Justice.
Willie Wright filed a petition for habeas corpus in which he alleged that the grand jury which indicted him in 1943 was illegally constituted. He pleaded guilty to three indictments charging him with burglary and received concurrent twenty-year sentences. Thereafter he escaped in 1947 and was not returned to custody until 1967. The trial court remanded the prisoner to custody and it is from such adverse judgment that he appeals. Held:
“The case of Whitus v. Georgia, 385 U. S. 545 (87 SC 643, 17 LE2d 599), will not be given retroactive application in a case in which no challenge to the array of jurors, on the ground of racial discrimination, was made at the time of the appellant’s trial.” Brawner v. Smith, 225 Ga. 296 (2) (167 SE2d 753).
On the trial of the writ of habeas corpus the prisoner made an affirmative statement that no challenge to the array of the grand jury was made on the trial of his case. Accordingly, the judgment remanding the prisoner to custody was not error.

Judgment affirmed.


All the Justices concur.

Submitted June 8, 1970
Decided June 25, 1970.
Willie Wright, pro se.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Marion 0. Gordon, Courtney Wilder Stanton, Assistant Attorneys General, for appellee.